COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00070-CR
                             NO. 02-15-00071-CR


NICHELLE NICOLE WOOTEN                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1167628D, 1164732D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Nichelle Nicole Wooten, acting pro se, attempts to appeal from

the “Supplement/Amendment to Conditions of Community Supervision” entered

by the trial court in cause numbers 1167628D and 1164732D. On March 13,

2015, we notified Appellant that it appears we lack jurisdiction over her appeals

because the trial court has not entered any appealable orders.      We advised

      1
       See Tex. R. App. P. 47.4.
Appellant that her appeals could be dismissed unless she, or any party desiring

to continue the appeals, filed a response showing grounds for continuing the

appeals on or before March 23, 2015. No response has been filed.

      We generally have jurisdiction to consider an appeal in a criminal case

only when there has been a judgment of conviction. See McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). This court does not

have jurisdiction to consider an appeal from an order altering or modifying the

conditions of community supervision. See Davis v. State, 195 S.W.3d 708, 710

(Tex. Crim. App. 2006) (“There is no legislative authority for entertaining a direct

appeal from an order modifying the conditions of community supervision.”);

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Accordingly, we

dismiss the appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 7, 2015




                                         2